           Case 4:20-cv-05640-YGR Document 816 Filed 09/12/21 Page 1 of 20




 1   CHRISTINE A. VARNEY (pro hac vice)
     cvarney@cravath.com
 2   KATHERINE B. FORREST (pro hac vice)
     kforrest@cravath.com
 3   GARY A. BORNSTEIN (pro hac vice)
     gbornstein@cravath.com
 4   YONATAN EVEN (pro hac vice)
     yeven@cravath.com
 5   J. WESLEY EARNHARDT (pro hac vice)
     wearnhardt@cravath.com
 6   LAUREN A. MOSKOWITZ (pro hac vice)
     lmoskowitz@cravath.com
 7   JUSTIN C. CLARKE (pro hac vice)
     jcclarke@cravath.com
 8   M. BRENT BYARS (pro hac vice)
     mbyars@cravath.com
 9   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
10   New York, New York 10019
     Telephone: (212) 474-1000
11   Facsimile: (212) 474-3700
12   PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
13   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
14   San Francisco, California 94111
     Telephone: (415) 591-7500
15   Facsimile: (415) 591-7510
16   Attorneys for Plaintiff and Counter-defendant
     Epic Games, Inc.
17                               UNITED STATES DISTRICT COURT
18                        NORTHERN DISTRICT OF CALIFORNIA
19                                  OAKLAND DIVISION

20

21   EPIC GAMES, INC.,                             Case No. 4:20-CV-05640-YGR-TSH
22
                   Plaintiff, Counter-defendant,
23                                                 NOTICE OF APPEAL
                         v.
24
     APPLE INC.,
25
                   Defendant, Counterclaimant.
26

27

28
             Case 4:20-cv-05640-YGR Document 816 Filed 09/12/21 Page 2 of 20




 1          Notice is hereby given that Epic Games, Inc., Plaintiff and Counter-Defendant in the

 2   above-named case, appeals to the United States Court of Appeals for the Ninth Circuit from the

 3   final Judgment entered on September 10, 2021 (ECF No. 814), and all orders leading to or

 4   producing that judgment, including but not limited to the Rule 52 Order After Trial on the Merits

 5   (ECF No. 812) and the Permanent Injunction (ECF No. 813), each entered on the same date.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
           Case 4:20-cv-05640-YGR Document 816 Filed 09/12/21 Page 3 of 20




 1
     Dated: September 12, 2021          Respectfully submitted,
 2
                                        By:   s/Katherine B. Forrest
 3

 4                                      FAEGRE DRINKER BIDDLE
 5                                      & REATH LLP

 6                                      Paul J. Riehle (SBN 115199)
                                        paul.riehle@faegredrinker.com
 7
                                        Four Embarcadero Center, 27th Floor
 8                                      San Francisco, CA 94111
 9                                      Telephone: (415) 591-7500
                                        Facsimile: (415) 591-7510
10
                                        CRAVATH, SWAINE & MOORE LLP
11
                                        Christine A. Varney (pro hac vice)
12                                      cvarney@cravath.com
                                        Katherine B. Forrest (pro hac vice)
13
                                        kforrest@cravath.com
14                                      Gary A. Bornstein (pro hac vice)
                                        gbornstein@cravath.com
15                                      Yonatan Even (pro hac vice)
                                        yeven@cravath.com
16                                      J. Wesley Earnhardt (pro hac vice)
17                                      wearnhardt@cravath.com
                                        Lauren A. Moskowitz (pro hac vice)
18                                      lmoskowitz@cravath.com
                                        Justin C. Clarke (pro hac vice)
19                                      jcclarke@cravath.com
                                        M. Brent Byars (pro hac vice)
20                                      mbyars@cravath.com

21                                      Worldwide Plaza
                                        825 Eighth Avenue
22                                      New York, NY 10019
                                        Telephone: (212) 474-1000
23                                      Facsimile: (212) 474-3700
24
                                        Attorneys for Plaintiff and Counter-Defendant
25                                      Epic Games, Inc.

26

27

28
       Case 4:20-cv-05640-YGR Document 816 Filed 09/12/21 Page 4 of 20




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
EPIC GAMES, INC.


Name(s) of counsel (if any):
CRAVATH, SWAINE & MOORE LLP
Christine A. Varney

Address: 825 Eighth Avenue, New York, New York 10019
Telephone number(s): 212-474-1140
Email(s): cvarney@cravath.com
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:




Name(s) of counsel (if any):




Address:
Telephone number(s):
Email(s):


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
       Case 4:20-cv-05640-YGR Document 816 Filed 09/12/21 Page 5 of 20




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
EPIC GAMES, INC.


Name(s) of counsel (if any):
CRAVATH, SWAINE & MOORE LLP
Katherine B. Forrest

Address: 825 Eighth Avenue, New York, New York 10019
Telephone number(s): 212-474-1151
Email(s): kforrest@cravath.com
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:




Name(s) of counsel (if any):




Address:
Telephone number(s):
Email(s):


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
       Case 4:20-cv-05640-YGR Document 816 Filed 09/12/21 Page 6 of 20




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
EPIC GAMES, INC.


Name(s) of counsel (if any):
CRAVATH, SWAINE & MOORE LLP
Gary A. Bornstein

Address: 825 Eighth Avenue, New York, New York 10019
Telephone number(s): 212-474-1084
Email(s): gbornstein@cravath.com
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:




Name(s) of counsel (if any):




Address:
Telephone number(s):
Email(s):


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
       Case 4:20-cv-05640-YGR Document 816 Filed 09/12/21 Page 7 of 20




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
EPIC GAMES, INC.


Name(s) of counsel (if any):
CRAVATH, SWAINE & MOORE LLP
Yonatan Even

Address: 825 Eighth Avenue, New York, New York 10019
Telephone number(s): 212-474-1958
Email(s): yeven@cravath.com
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:




Name(s) of counsel (if any):




Address:
Telephone number(s):
Email(s):


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
       Case 4:20-cv-05640-YGR Document 816 Filed 09/12/21 Page 8 of 20




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
EPIC GAMES, INC.


Name(s) of counsel (if any):
CRAVATH, SWAINE & MOORE LLP
J. Wesley Earnhardt

Address: 825 Eighth Avenue, New York, New York 10019
Telephone number(s): 212-474-1138
Email(s): wearnhardt@cravath.com
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:




Name(s) of counsel (if any):




Address:
Telephone number(s):
Email(s):


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
       Case 4:20-cv-05640-YGR Document 816 Filed 09/12/21 Page 9 of 20




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
EPIC GAMES, INC.


Name(s) of counsel (if any):
CRAVATH, SWAINE & MOORE LLP
Lauren A. Moskowitz

Address: 825 Eighth Avenue, New York, New York 10019
Telephone number(s): 212-474-1648
Email(s): lmoskowitz@cravath.com
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:




Name(s) of counsel (if any):




Address:
Telephone number(s):
Email(s):


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
       Case 4:20-cv-05640-YGR Document 816 Filed 09/12/21 Page 10 of 20




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
EPIC GAMES, INC.


Name(s) of counsel (if any):
CRAVATH, SWAINE & MOORE LLP
Justin C. Clarke

Address: 825 Eighth Avenue, New York, New York 10019
Telephone number(s): 212-474-1184
Email(s): jcclarke@cravath.com
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:




Name(s) of counsel (if any):




Address:
Telephone number(s):
Email(s):


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
       Case 4:20-cv-05640-YGR Document 816 Filed 09/12/21 Page 11 of 20




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
EPIC GAMES, INC.


Name(s) of counsel (if any):
CRAVATH, SWAINE & MOORE LLP
M. Brent Byars

Address: 825 Eighth Avenue, New York, New York 10019
Telephone number(s): 212-474-1104
Email(s): mbyars@cravath.com
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:




Name(s) of counsel (if any):




Address:
Telephone number(s):
Email(s):


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
       Case 4:20-cv-05640-YGR Document 816 Filed 09/12/21 Page 12 of 20




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
EPIC GAMES, INC.


Name(s) of counsel (if any):
FAEGRE DRINKER BIDDLE & REATH LLP
Paul J. Riehle

Address: Four Embarcadero Center, San Francisco, California 94111
Telephone number(s): 415-591-7500
Email(s): paul.riehle@faegredrinker.com
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:




Name(s) of counsel (if any):




Address:
Telephone number(s):
Email(s):


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
       Case 4:20-cv-05640-YGR Document 816 Filed 09/12/21 Page 13 of 20




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:




Name(s) of counsel (if any):




Address:
Telephone number(s):
Email(s):
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
APPLE INC.


Name(s) of counsel (if any):
GIBSON, DUNN & CRUTCHER
Richard J. Doren

Address: 333 South Grand Avenue, Los Angeles, California 90071
Telephone number(s): 213-229-7038
Email(s): rdoren@gibsondunn.com


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
       Case 4:20-cv-05640-YGR Document 816 Filed 09/12/21 Page 14 of 20




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:




Name(s) of counsel (if any):




Address:
Telephone number(s):
Email(s):
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
APPLE INC.


Name(s) of counsel (if any):
GIBSON, DUNN & CRUTCHER, LLP
Veronica S. Moye

Address: 2001 Ross Avenue, Suite 1100, Dallas, Texas 75201
Telephone number(s): 214-698-3320
Email(s): vmoye@gibsondunn.com


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
       Case 4:20-cv-05640-YGR Document 816 Filed 09/12/21 Page 15 of 20




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:




Name(s) of counsel (if any):




Address:
Telephone number(s):
Email(s):
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
APPLE INC.


Name(s) of counsel (if any):
GIBSON, DUNN & CRUTCHER
Jay P. Srinivasan

Address: 333 South Grand Avenue, Los Angeles, California 90071
Telephone number(s): 213-229-7296
Email(s): jsrinivasan@gibsondunn.com


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
       Case 4:20-cv-05640-YGR Document 816 Filed 09/12/21 Page 16 of 20




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:




Name(s) of counsel (if any):




Address:
Telephone number(s):
Email(s):
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
APPLE INC.


Name(s) of counsel (if any):
GIBSON, DUNN & CRUTCHER
Daniel G. Swanson

Address: 333 South Grand Avenue, Los Angeles, California 90071
Telephone number(s): 213-229-7430
Email(s): dswanson@gibsondunn.com


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
       Case 4:20-cv-05640-YGR Document 816 Filed 09/12/21 Page 17 of 20




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:




Name(s) of counsel (if any):




Address:
Telephone number(s):
Email(s):
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
APPLE INC.


Name(s) of counsel (if any):
GIBSON, DUNN & CRUTCHER
Cynthia Richman

Address: 1050 Connecticut Ave NW, Washington, DC 20036
Telephone number(s): 202-955-8234
Email(s): crichman@gibsondunn.com


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
       Case 4:20-cv-05640-YGR Document 816 Filed 09/12/21 Page 18 of 20




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:




Name(s) of counsel (if any):




Address:
Telephone number(s):
Email(s):
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
APPLE INC.


Name(s) of counsel (if any):
GIBSON, DUNN & CRUTCHER
Jason Lo

Address: 333 South Grand Avenue, Los Angeles, California 90071
Telephone number(s): 213-229-7153
Email(s): jlo@gibsondunn.com


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
       Case 4:20-cv-05640-YGR Document 816 Filed 09/12/21 Page 19 of 20




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:




Name(s) of counsel (if any):




Address:
Telephone number(s):
Email(s):
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
APPLE INC.


Name(s) of counsel (if any):
PAUL WEISS RIFKIND WHARTON & GARRISON LLP
Karen L. Dunn

Address: 2001 K STREET, NW, Washington, DC 20006
Telephone number(s): 202-223-7308
Email(s): kdunn@paulweiss.com


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
       Case 4:20-cv-05640-YGR Document 816 Filed 09/12/21 Page 20 of 20




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:




Name(s) of counsel (if any):




Address:
Telephone number(s):
Email(s):
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
APPLE INC.


Name(s) of counsel (if any):
PAUL WEISS RIFKIND WHARTON & GARRISON LLP



Address: 425 California Street #15, San Francisco, California 94104
Telephone number(s): 650-208-2788
Email(s): mdearborn@paulweiss.com


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
